Case: 09-60283     Document: 00511041978          Page: 1    Date Filed: 03/04/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            March 4, 2010

                                     No. 09-60283                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



UGHELLI RHORO UMUDE-LOUIS

                                                   Petitioner
v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL

                                                   Respondent




                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A027 680 072


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Ughelli Rhoro Umude-Louis, a citizen and native of Nigeria, petitions this
court for review of an order of the Board of Immigration Appeals (BIA)
dismissing his appeal for lack of jurisdiction. Umude-Louis argues that: (1) the
BIA erroneously concluded that it lacked jurisdiction; (2) the immigration judge
clearly erred by affirming the Asylum Officer’s negative reasonable fear
determination; and (3) the record does not support the Asylum Officer’s


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60283       Document: 00511041978          Page: 2     Date Filed: 03/04/2010



conclusions and negative reasonable fear determination. He additionally moves
for this court to appoint counsel.
             I. FACTUAL AND PROCEDURAL BACKGROUND
       Umude-Louis was admitted to the United States on September 29, 1983,
as a nonimmigrant student. After his status as a student was terminated by his
school in 1985, Umude-Louis remained in the United States without
authorization. Between August 2000 and June 2002, Umude-Louis pleaded
guilty to several counts of larceny and related offenses. As a result of his
criminal convictions, Immigration and Customs Enforcement (ICE) initiated
expedited administrative removal proceedings for aggravated felons, pursuant
to INA § 238(b), 8 U.S.C. § 1228(b). On August 21, 2008, ICE served Umude-
Louis a Final Administrative Removal Order, finding that he was an alien, that
he was not a lawful permanent resident of the United States, that he had been
convicted of an aggravated felony and was, therefore, removable as an alien
convicted of an aggravated felony, pursuant to INA § 237(a)(2)(A)(iii), 8 U.S.C.
1227(a)(2)(A)(iii).1
       Umude-Louis requested withholding of removal based on a fear of
persecution in Nigeria. He was referred to an Asylum Officer for a voluntary
reasonable fear interview, which was conducted and recorded in writing on
January 7, 2009. During the interview, Umude-Louis claimed that he feared
persecution in Nigeria based on his alleged political activities in that country
during the years 1979-1981. The following day, the Asylum Officer filed a
detailed written “Reasonable Fear Determination,” in which he concluded that
Umude-Louis’s claims of political activity and persecution were “implausible”


       1
         8 U.S.C. § 1101(a)(43)(G) defines as an aggravated felony “a theft offense (including
receipt of stolen property) or burglary offense for which the term of imprisonment [is] at least
one year.”

                                               2
   Case: 09-60283   Document: 00511041978      Page: 3   Date Filed: 03/04/2010



and “irreconcilable” with factual information on country conditions in the record.
The Asylum Officer also indicated that “[Petitioner’s] testimony was found not
credible in material respects.”
      Umude-Louis requested a review of the Asylum Officer’s negative
Reasonable Fear Determination by an immigration judge (IJ). On March 17,
2009, the IJ issued a Final Order affirming the Asylum Officer’s negative
Reasonable Fear Determination.
      Umude-Louis then filed an appeal with the BIA, arguing the merits of his
withholding of removal claim. On April 14, 2009, the BIA issued a
one-paragraph decision, noting that based on “[c]ontrolling federal regulations
[which] provide that no appeal lies from an IJ’s decision reviewing a negative
Reasonable Fear Determination,” and dismissed the appeal for lack of
jurisdiction.
      On April 22, 2009, Umude-Louis filed his petition with this court.
                                  II. ANALYSIS
      This court reviews its own jurisdiction de novo. Nehme v. INS, 252 F.3d
415, 420 (5th Cir. 2001). We also review legal issues de novo. Obemudia v. INS,
988 F.2d 595, 598 (5th Cir. 1993).
      A. Expedited Administrative Removal of Aggravated Felons
      Under INA § 238(b), 8 U.S.C. § 1228(b), the Department of Homeland
Security (DHS) may determine deportability and issue a Final Administrative
Removal Order in the case of an alien who is not lawfully admitted for
permanent residence and who has been convicted of committing an aggravated
felony. Judicial review of Final Administrative Removal Orders is conducted




                                        3
   Case: 09-60283       Document: 00511041978         Page: 4     Date Filed: 03/04/2010



pursuant to INA § 242, 8 U.S.C. § 1252.2 INA § 238(b)(3), 8 U.S.C. § 1228(b)(3);
see Flores-Ledezma v. Gonzales, 415 F.3d 375, 379 (5th Cir. 2005). Thus, INA §
238(b) applies to aliens who are not lawful permanent residents and allows DHS
to determine the removability of such aliens under INA § 237(a)(2)(A)(iii), 8
U.S.C. § 1227(a)(2)(A)(iii), and issue a removal order without referring the case
to an IJ (unless the alien requests referral to an IJ). INA § 238(b), 8 U.S.C. §
1228(b); 8 C.F.R. § 208.31.
       An alien who is subject to a Final Administrative Removal Order issued
under INA § 238(b), 8 U.S.C. § 1228(b) is ineligible for any relief from removal
that is discretionary with the Attorney General. INA § 238(b)(5), 8 U.S.C. §
1228(b)(5). However, the alien is not barred from non-discretionary relief, such
as withholding of removal pursuant to INA § 241(b)(3), 8 U.S.C. § 1231(b)(3),
under which the Attorney General may not remove an alien from the United
States if the alien’s life or freedom would be threatened on account of race,
religion, nationality, membership in a particular social group, or political
opinion.
       If the alien requests withholding of removal, as Umude-Louis did in the
instant case, DHS must refer the case to an Asylum Officer, who conducts a
Reasonable Fear Determination. 8 C.F.R. §§ 208.31(b), 238.1(f)(3). If the Asylum
Officer determines that the alien has a reasonable fear of persecution or torture,
the Asylum Officer must refer the case to an IJ. Id. § 208.31(e). However, if the
Asylum Officer makes a negative Reasonable Fear Determination, the alien may
request referral to an IJ for review of the negative Reasonable Fear
Determination. Id. §§ 208.31(g), 1208.31(g).



       2
         INA § 242, 8 U.S.C. § 1252 applies to aliens whose removal proceedings were initiated
on or after April 1, 1997.

                                              4
   Case: 09-60283       Document: 00511041978           Page: 5     Date Filed: 03/04/2010



       The regulations provide that, if the IJ “concurs with the asylum officer’s
determination that the alien does not have a reasonable fear of persecution or
torture, then the case shall be returned to the Service for removal of the alien.”
Id. § 1208.31(g)(1). Further, the regulation expressly provides: “No appeal shall
lie from the immigration judge’s decision.” 3 Id. Accordingly, in such instances,
there is no appeal available to the BIA, and the IJ’s Final Order is the final
agency action, because it is the end of the administrative review of DHS’s Final
Administrative Removal Order. Id. The alien may then seek judicial review of
the IJ’s final order and the underlying Final Administrative Removal Order by
timely filing a petition for review in a Circuit Court.4
       B. Lack of Jurisdiction to Review the IJ’s Final Order
       A petition for review must be filed not later than thirty days after the date
of the final order of removal. INA § 242(b)(1), 8 U.S.C. § 1252(b)(1);
Salazar-Regino v. Trominski, 415 F.3d 436, 446 n.17 (5th Cir. 2005); Roy v.
Ashcroft, 389 F.3d 132, 135 (5th Cir. 2004). A timely petition for review of a final
order of removal is “mandatory and jurisdictional.” Stone v. INS, 514 U.S. 386,
405 (1995); Navarro-Miranda v. Ashcroft, 330 F.3d 672, 676 (5th Cir. 2003)
(“This deadline is jurisdictional.”).




       3
          If the IJ, in reviewing the negative Reasonable Fear Determination, “finds that the
alien has a reasonable fear of persecution or torture, the alien may submit Form I–589,
Application for Asylum and Withholding of Removal.” See 8 C.F.R. § 1208.31(g)(2). If denied
relief, the alien may then appeal to the BIA. Id. § 1208.31(g)(2)(ii). In such circumstances, the
BIA has jurisdiction to review the IJ’s decision on the merits of the alien’s withholding claim.
Id. The alien may then seek judicial review of the BIA’s decision on the merits of the alien’s
withholding claim, because the BIA had jurisdiction to review the IJ’s decision, and the BIA’s
decision was the final agency action. Id.; see INA § 242(a)(1), 8 U.S.C. § 1252(a)(1).
       4
        If an alien does not request referral to an IJ, he may seek judicial review of the DHS
Final Administrative Removal Order. See INA § 238(b)(3), 8 U.S.C. § 1228(b)(3).

                                               5
   Case: 09-60283    Document: 00511041978      Page: 6    Date Filed: 03/04/2010



      In this case, the IJ’s Final Order of March 17, 2009, was the final agency
decision regarding the Asylum Officer’s negative Reasonable Fear Determination
and DHS’s underlying Final Administrative Removal Order, because the
regulations provide that “[n]o [administrative] appeal shall lie from the
immigration    judge’s decision.” 8 C.F.R. § 1208.31(g)(1). Therefore, if
Umude-Louis desired to seek judicial review of the Final Administrative
Removal Order, his petition for review was due thirty days after the IJ’s March
17, 2009 Final Order, on Wednesday, April 16, 2009. INA § 242 (b)(1), 8 U.S.C.
§ 1252(b)(1). However, Umude-Louis did not file the instant petition for review
until April 22, 2009—six days after the statutory deadline.
      Umude-Louis provides no legal basis for this court to assert jurisdiction
over his petition insofar as it challenges the IJ’s March 17, 2009 Final Order or
the underlying DHS Final Administrative Removal Order of August 19, 2008.
Accordingly, because Umude-Louis filed his petition for review outside the
thirty-day jurisdictional deadline permitted under 8 U.S.C. § 1252(b)(1), the
court lacks jurisdiction insofar as Umude-Louis challenges the IJ’s Final Order
of March 17, 2009.
      C. The BIA Properly Dismissed the Appeal for Lack of Jurisdiction
      Under the controlling regulation at 8 C.F.R. § 1208.31(g)(1), the BIA’s
April 14, 2009 decision correctly and properly dismissed Umude-Louis’s appeal
for lack of jurisdiction, and, accordingly, declined to address any of the merits of
his claim for withholding of removal. The record demonstrates—and
Umude-Louis does not contest—that the BIA followed the applicable regulation
in dismissing the appeal for lack of jurisdiction.
      As discussed above, the regulations provide that if an “immigration judge
concurs with the asylum officer’s determination that the alien does not have a
reasonable fear of persecution or torture . . . [n]o appeal shall lie from the

                                         6
   Case: 09-60283    Document: 00511041978      Page: 7   Date Filed: 03/04/2010



immigration judge’s decision.” 8 C.F.R. § 1208.31(g)(1). In the instant case, the
IJ’s Final Order of March 17, 2009, affirmed the negative Reasonable Fear
Determination and returned the case to the DHS “for removal of the alien.”
Further, that Final Order clearly stated on its face that “[t]here [was] no appeal
available.” Thus, the IJ’s Final Order properly and correctly applied the
controlling regulation, which provides:
      If the immigration judge concurs with the asylum officer’s
      determination that the alien does not have a reasonable fear of
      persecution or torture, the case shall be returned to the Service for
      removal of the alien. No appeal shall lie from the immigration
      judge’s decision.
8 C.F.R. § 1208.31(g)(1).
      In spite of the clear notice to Umude-Louis of the finality of the IJ’s March
17, 2009 Final Order and the unavailability of further administrative review,
Umude-Louis declined to seek judicial review of the Final Order and instead
filed an appeal with the BIA, seeking review of the merits of his withholding of
removal claim. The BIA properly dismissed the appeal for lack of jurisdiction,
stating that in such circumstances, “[c]ontrolling federal regulations provide that
no appeal lies from an Immigration Judge’s decision reviewing a negative
Reasonable Fear Determination.” See 8 C.F.R. § 1208.31(g)(1).
                              III. CONCLUSION
      For the foregoing reasons, the the petition for review is dismissed in part
and denied in remaining part. The motion to appoint counsel is also denied.




                                        7